Wright, J.
The motion should have been overruled. As suggested in Van Fleet v. Phillips, 11 Iowa, 558, the policy *433of the statute, in requiring a concise statement of the facts out of which the indebtedness arose, was to prevent frauds against creditors, and not so much to give a rule for the government of the parties to the judgment, as between themselves.” And where, therefore, the written confession is duly sworn to, filed in open court, and judgment thereon rendered in strict accordance with its terms, and where the defendant, without attempting to impeach the consideration, or deny the amount due, moves the court to set aside such judgment upon the sole ground that the “facts are not concisely stated,” to which plaintiff responds by showing,' affirmatively, the good faith of the transaction, and the nature of the consideration, the judgment should be upheld, and the motion overruled. This rule accords with the spirit of the statute, and authorities. 11 Iowa, 558; Chappell v. Chappell, 2 Kern., 217; Gilman v. Hovey & Buchanan, 26 Mo., 280.
Reversed.